DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because “a photosensitive layer and which an electrostatic latent image is capable of being formed” (ll. 2-3) is unclear and it is suggested the language be amended to   - - a photosensitive layer on which an electrostatic latent image is capable of being formed - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 18-20, 22-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (JP 2004-156746 A), in view of in view of Kubo et al. (US 2017/0276219 A1), in view of Fluehmann (US 4,207,777).
Regarding claims 1 and 5-7, Kawashima discloses a drive transmission device (fig. 6) for transmitting a driving force to a rotatable member (30), said device comprising:  a first gear (1); and a second gear (5) in meshing engagement with the 
Regarding claim 18, Kawashima discloses a drive transmission device (fig. 6) for transmitting a driving force to a rotatable member (30), the device comprising: a first gear (1) configured to rotate about a first center (at shaft 3), the first gear (1) including first teeth (drive gear 1 has first teeth; JPO Computer Translation, ¶ [0021]), and a second gear (5) configured to be driven by the first gear (1) so as to rotate about a second center (at shaft 6); the second gear (5) including second teeth configured to mesh with the first teeth (driven gear 5 has second teeth configured to mesh with the first teeth of drive gear 1; ¶ [0021]), and wherein the first gear (1) and the second gear (5) are helical gears (Abstract and ¶ [0019]).
19, 20, 22, and 23, Kawashima discloses wherein said rotatable member (30) is a photosensitive member (photosensitive drum 30) having a photosensitive layer and which an electrostatic latent image is capable of being formed by image exposure (¶ [0035]).
Kawashima is silent on the gear teeth having non-engage surfaces and the gears being made of polyacetal.
Regarding claims 1 and 5, Kubo et al., herein Kubo, discloses a drive transmission device (1) for transmitting a driving force to a rotatable member (a drive target can be driven via drive pin 23; ¶ [0041]), said device comprising: a first gear (10); and a second gear (20) in meshing engagement with the first gear (10); wherein each tooth of said first gear (10; fig. 5A) includes, between a tooth top (10b) and a tooth bottom (10c), a first engage tooth surface (AS1) and a first non-engage tooth surface (NS1) on an opposite side of said first engage tooth surface (each tooth of first gear 10 includes between tooth tip 10b and tooth bottom 10c, a first contacting tooth surface AS1 and on an opposite side, a first non-contacting tooth surface NS1; fig. 5A), wherein each tooth of said second gear (20) includes, between a tooth top  (20b) of said second gear (20) and a tooth bottom (20c) of said second gear (20), a second engage tooth surface (AS2) and a second non-engage tooth surface (NS2) on an opposite side of said second engage tooth surface (each tooth of second gear 20 includes between tooth tip 20b and tooth bottom 20c, a second contacting tooth surface AS2 and on an opposite side, a second non-contacting tooth surface NS2; fig. 5A), wherein said first engage tooth surface (AS1) of a tooth of said first gear (10) engages to said second engage tooth surface (AS2) of a tooth of said second gear (first contacting tooth surface AS1 of first gear 10 engages to second 
Regarding claim 18, Kubo teaches a first gear (10) configured to rotate about a first center (center of hole 11), the first gear (10; fig. 5A) including first teeth (10a), each of the first teeth (10a) including a first engage surface (AS1) and a first non-engage surface (NS1) on an opposite side of the first engage surface (each tooth of first gear 10 includes between tooth tip 10b and tooth bottom 10c, a first contacting tooth surface AS1 and on an opposite side, a first non-contacting tooth surface NS1; fig. 5A), the first engage surface (AS1) extending along a first involute curve (first contacting tooth surface AS1 extends along an involute curve; ¶ [0033]), and the first non-engage surface (NS1) including a first portion (NS1); and a second gear (20) configured to be driven by the first gear (10) so as to rotate about a second center (center of hole 21); the second gear (20) including second teeth (20a) configured to mesh with the first teeth (10a), each of the second teeth (20a) including a second engage surface (AS2) and a second non-engage surface (NS2) on an 
Regarding claims 19, 20, 22, and 23, Kubo further teaches wherein the first teeth (10a) includes a first driving tooth (gear 10 drives gear 20 and center tooth 10a is a first driving tooth; fig. 5A and ¶ [0041]), the second teeth (20a) includes a first driven tooth (center tooth 20a is a first driven tooth; fig. 5A) and a second driven tooth (upper tooth 20a is a second driven tooth; fig. 5A), and the second driven tooth (upper tooth 20a) is adjacent to the first driven tooth (center tooth 20a) and is located in upstream side of the first driven tooth (center tooth 20a) in a rotation direction of the second gear (upper tooth 20a is adjacent to center tooth 20a and is located upstream of center tooth 20a in a rotation direction of gear 20 along arrow B; fig. 5A), and wherein in a state where the first engage surface (AS1) of the first driving tooth (center tooth 10a) engages with the second engage surface (AS2) of the first driven tooth (center tooth 20a), at least part of the first non-engage surface (NS1) of the first driving tooth (center tooth 10a) faces the second non-engage surface (NS1) of the second driven tooth (when first contacting tooth surface AS1 of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kawashima with the gear teeth arrangement of Kubo to prevent interference between gears while maintaining strength of the gears and torque transmission (Kubo, ¶¶ [0068, 0071]). Also, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kawashima with the polyacetal material taught in Kubo to provide cost-effective and lightweight gears.
Although Kubo discloses a gear tooth with a planar non-engage tooth surface, Kawashima in view of Kubo are silent on the non-engage tooth surface overlapping a straight line passing through the rotation center of the first gear.
Regarding claims 1 and 18, Fluehmann teaches a drive transmission device having gears (1, 2) with teeth with an engage tooth surface (rounded surface of 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kawashima in view of Kubo with the radially directed planar tooth surface of Fluehmann to provide a drive transmission device that only allows smooth rotation in one direction and prevents shocks from outside influences (c. 1, ll. 24-31).
Regarding claims 24 and 26, Kawashima in view of Kubo, and further in view of Fluehmann disclose the invention as set forth above.
Although Kawashima in view of Kubo, and further in view of Fluehmann are silent on the load torque of the rotatable member being ≤ 0.5 kgf·cm, Kawashima 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kawashima in view of Kubo, and further in view of Fluehmann to optimize the load torque of the rotatable member, such as to less than or equal to 0.5 kgf·cm to prevent rotation unevenness without greatly reducing the life of the gear.

Claims  4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (JP 2004-156746 A), in view of in view of Kubo et al. (US 2017/0276219 A1), in view of Fluehmann (US 4,207,777), and further, in view of Wiederrecht (US 2006/0048596 A1).
Regarding claims 4 and 21, Kawashima in view of Kubo, and further, in view of Fluehmann, disclose the invention as set forth above with regard to claims 1, 18 and 20. 
Kawashima in view of Kubo, in view of Fluehmann, are silent on a cutaway beyond the dedendum circle of the gear.
Wiederrecht teaches a gear wherein a first non-engage tooth surface is cut away in a radial direction beyond a dedendum circle (a non-contacting surface of tooth 24 is cut away in a radial direction beyond a dedendum circle creating recess 28; fig. 2); wherein a first portion of the non-engage tooth surface extends beyond a circle overlapping with a tooth bottom of a first gear (a non-contacting surface of 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kawashima in view of Kubo, in view of Fluehmann, with the cut away portion as taught in Wiederrecht to enable elastic deformation in case of overloading (Wiederrecht, Abstract). In modifying the apparatus of Kawashima in view of Kubo, in view of Fluehmann, with that of Wiederrecht, one of ordinary skill would have similarly made the non-contacting surface of the second gear extend beyond a circle overlapping with the tooth bottom of the second gear.

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (JP 2004-156746 A), in view of in view of Kubo et al. (US 2017/0276219 A1), in view of Fluehmann (US 4,207,777), and further, in view of Kikuchi (US 7,567,767 B2).
Regarding claims 25 and 27, Kawashima in view of Kubo, and further, in view of Fluehmann, disclose the invention as set forth above with regard to claims 1 and 18. 
Kawashima in view of Kubo, in view of Fluehmann, are silent the modules of the first and second gear.
Kikuchi teaches a drive transmission device (fig. 3) for transmitting a driving force to a rotatable member (12) having first and second gears (66, 74), wherein modules of the first gear (66) and the second gear (74) are 0.5 (each helical gear of gear mechanism 64 has a gear module of 0.5 or less; c. 7, ll. 47-50).
.

Claims 1, 6, 7, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2011-085764 A), in view of Kawashima (JP 2004-156746 A), in view of Kubo et al. (US 2017/0276219 A1), and further, in view of Fluehmann (US 4,207,777).
Regarding claims 1, 6, and 7, Sato discloses a drive transmission device (fig. 4) for transmitting a driving force to a rotatable member (34), said device comprising: a first gear (73); and a second gear (78) in meshing engagement with the first gear (73), wherein said rotatable member (34) is a photosensitive member having a photosensitive layer and which an electrostatic latent image is capable of being formed by image exposure (Abstract, Solution); an image forming apparatus (10; fig. 1) for forming an image on a recording material (P), the apparatus (10)  comprising: a photosensitive member (34); an exposing portion (38) configured to expose said photosensitive member (34) to image light; a developing portion (42) configured to develop an electrostatic latent image formed on said photosensitive member (34) by said exposing portion (38); a transfer portion (62) configured to transfer the toner image onto the recording material (P); a fixing portion (60) configured to fix the toner image on the recording material (P); and said drive transmission device (fig. 4) to transfer the driving force to said photosensitive 
Regarding claims 11 and 14, Sato discloses an image forming apparatus (10; fig. 1) for forming an image on a recording material (P), the apparatus (10) comprising: a photosensitive member (34); an exposing portion (38) configured to expose said photosensitive member (34) to image light; a developing portion (42) configured to develop an electrostatic latent image formed on said photosensitive member (34) by said exposing portion (38); a transfer portion (62) configured to transfer the toner image onto the recording material (P); a fixing portion (60) configured to fix the toner image on the recording material (P); and a belt (32) stretched around a driving roller (54) and at least one follower roller (56); a first gear train (90; fig. 4) configured to transmit a driving force to said driving roller (gear train 90 transmits a driving force to driving roller 54 via driving gear 96; Abstract, Solution); and a second gear train (80) branched out of said first gear train (90) and configured to transmit a driving force to said photosensitive member (gear train 80 branches from gear train 90 and transmits a driving force to photoreceptors 34 via photoreceptor gears 84; Abstract, Solution); wherein a gear pair (73, 78; fig. 4) provided at a position where said second gear train (80) branched out of said first gear train (90) comprises a drive transmission device; wherein said first gear (73) is provided before branching, and said second gear (78) is provided after the branching, and wherein said photosensitive drum (34) is the rotatable member (photoreceptors 34 are rotatable members); wherein said belt (32; fig. 1) is an intermediary transfer belt configured to sequentially receive the toner image from said photosensitive 
Sato is silent on the first and second gears being helical gears.
	Kawashima teaches a drive transmission device for transmitting a driving force to a rotatable member (30) in an image forming apparatus (20) having a first gear (1) and a second gear (5) in meshing engagement with the first gear (1) wherein the first gear (1) and the second gear (5) are helical gears (Abstract and JPO Computer Translation, ¶ [0019]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Sato with the helical gear transmission device of Kawashima, to reduce rotation unevenness caused by gear engagement cycles and external load fluctuations by utilizing thrust force generated by a helical gear (Kawashima, Abstract, Problem to be Solved).
Sato in view of Kawashima are silent on the first and second gears having teeth with surfaces that are planar.
Kubo teaches a drive transmission device (1) for transmitting a driving force to a rotatable member (a drive target can be driven via drive pin 23; ¶ [0041]), said device comprising: a first gear (10); and a second gear (20) in meshing engagement with the first gear (10); wherein each tooth of said first gear (10; fig. 5A) includes, between a tooth top (10b) and a tooth bottom (10c), a first engage tooth surface (AS1) and a first non-engage tooth surface (NS1) on an opposite side of said first engage tooth surface (each tooth of first gear 10 includes between tooth tip 10b and tooth bottom 10c, a first contacting tooth surface AS1 and on an opposite side, a first non-contacting tooth surface NS1; fig. 5A), wherein each tooth of said second gear 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Sato in view of Kawashima with the gear teeth arrangement of Kubo to prevent interference between gears while maintaining strength of the gears and torque transmission (Kubo, ¶¶ [0068, 0071]).

	Fluehmann teaches a drive transmission device having gears (1, 2) with teeth with an engage tooth surface (rounded surface of teeth) and a non-engage tooth surface (flat surface of teeth), and wherein said non-engage tooth surface includes a plane which extends from a tooth top side toward a tooth bottom side (flat surface of teeth includes a plane extending from a tooth top toward a tooth bottom), and the plane overlaps with a straight line which passes through a rotation center of the gear (the plane of the flat surface of teeth are radial lines and therefore overlap with a straight line passing through a rotation center of each gear; c. 1, ll. 59-62 and c. 2, ll. 8-9); a first non-engage surface (flat surface of tooth of gear 1) including a first portion overlapping with a first straight line which passes through a first center (a flat surface of a tooth of gear 1 is a radial line and therefore overlaps with a straight line passing through a rotation center gear 1; c. 1, ll. 59-62); a second non-engage surface (flat surface of a tooth of gear 2) including a second portion overlapping with a second straight line which passes through a second center (a flat surface of a tooth of gear 2 is a radial line and therefore overlaps with a straight line passing through a rotation center of gear 2; c. 2, ll. 8-9).
	It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the apparatus of Sato, in view of Kawashima, in view of Kubo, with the radially directed planar tooth surface of Fluehmann to provide a .
	 
Claims 8, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2011-085764 A), in view of Kawashima (JP 2004-156746 A), in view of Kubo et al. (US 2017/0276219 A1), in view of Fluehmann (US 4,207,777), and further in view of Adachi et al. (US 2015/0234315 A1).
Regarding claims 8, 10, and 16, Sato in view of Kawashima, in view of Kubo, in view of Fluehmann, disclose the invention as set forth above with regard to claim 1 and Sato further discloses an image forming apparatus (10; fig. 1) for forming an image on a recording material (P), the apparatus (10) comprising: a photosensitive member (34); an exposing portion (38) configured to expose said photosensitive member (34) to image light; a developing portion (42) configured to develop an electrostatic latent image formed on said photosensitive member (34) by said exposing portion (38); a transfer portion (62) configured to transfer the toner image onto the recording material (P); a fixing portion (60) configured to fix the toner image on the recording material (P).
Sato in view of Kawashima, in view of Kubo, in view of Fluehmann, are silent on a cleaner-less image forming apparatus.
Adachi et al., herein Adachi, teaches an image forming apparatus wherein a developing portion (3) is configured to collect the toner remaining on a photosensitive member (1) after image transfer by a transfer portion (¶ [0111]); wherein the toner remaining on said photosensitive member (1) of the image transfer is collected without a cleaning blade removing the toner in contact with said photosensitive 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Sato in view of Kawashima, in view of Kubo, in view of Fluehmann, with the cleaner-less arrangement of Adachi to provide an apparatus with a smaller footprint by eliminating a waste toner container and separate cleaning device (Adachi, ¶ [0005]). 

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852